287 F.2d 562
Robert F. ROBERTS, Plaintiff-Appellee,v.Arthur S. FLEMMING, Secretary of Health, Education and Welfare, Defendant-Appellant.
No. 14467.
United States Court of Appeals Sixth Circuit.
February 8, 1961.

1
Appealed from the United States District Court for the Eastern District of Tennessee, Northeastern Division, at Greenville.


2
J. H. Reddy, U. S. Atty., Knoxville, Tenn., for appellant.


3
A. B. Cooper, Jr., Bristol, Va., Hal. H. Carr, Blountville, Tenn., for appellee.

ORDER.

4
Upon application of the appellant and agreement of appellee, as evidenced by the signatures of their respective counsel hereto, it is,


5
Ordered that appellant's appeal be, and the same is hereby, dismissed, and the case stricken from the docket.